Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to the remarks filed on 01-10-2022.   Claims 1-22 are pending.    
   
Claim Rejections - 35 USC § 102
3.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. Claims 1-3, 5, 6, 8-16, 18, 19, 21 and 22 are rejected under 35 U.S.C. 102a(1) as being anticipated by Dickins et al. (WO 2913/142659). 
Consider Claim 1, Dickins teaches a method of transmission control for an audio device(see paragraph [00120]), the method comprising:
  receiving an audio input using a microphone(see figs.8-10(1006) not shown); 
   receiving(see fig. 10(1010, 1011)) an auxiliary input( an auxiliary input reads on such as externa DVD driver or externa CD driver or externa SUB driver or hard drive) using a source other than the microphone;
 performing voice activity detection on the audio input to generate a voice activity confidence level(See figs. 8, 9 and [00129]-[00136]);  
  detecting(see page 32, line 5-page 34, line 30) individual nuisance events present in the auxiliary input(see figs. 7-10 and paragraph [00112]-[00122]);
   aggregating(see fig. 10) the nuisance events over time to generate a nuisance level("recent nuisance events in", see fig. 7 and paragraph [00114]-[00122]); and  
   combining the voice activity confidence level and the nuisance level to generate a transmit decision level and a gain level( see Figs 3-10 and paragraph [00137]-[ 00141]).         
    Consider Claims 2-3, Dickins teaches the method further comprising, when the transmit decision level indicates a transmission: applying the gain level to the audio input to result in a modified audio input; and transmitting the modified audio input(see figs. 7-10 and paragraph [00112]-[00122]); and the method wherein the auxiliary input is a plurality of auxiliary inputs, and wherein the source other than the microphone is a plurality of sources other than the microphone(see figs. 7-10 and paragraph [00112]-[00122]). 
 (see figs. 7(710-712)-10 and paragraph [00142]-[00149]); and the method wherein the system event log logs keyboard press events and mouse click events(see figs. 7(710-712)-10 and paragraph [00142]-[00149]).  and the method wherein the secondary input log logs information related to a connected device that is connected to the audio device(see figs. 7(710-712)-10 and paragraph [00165]-[00174]).
    Consider Claims 9-11, Dickins teaches the method wherein combining the voice activity confidence level and the nuisance level includes: combining the voice activity confidence level, the nuisance level and a far end activity level to generate the transmit decision level and the gain level (see figs. 7(710-712)-10 and paragraph [00112]-[00122]); and the method wherein the gain level is a linear combination of the voice activity confidence level and the nuisance level(see figs. 7(710-712)-10 and paragraph [00112]-[00122]); and the method wherein the nuisance level is a plurality of nuisance levels (see figs. 7(710-712)-10 and paragraph [00112]-[00122]).
        Consider Claim 12, Dickins teaches the method wherein the gain level is a linear combination of the voice activity confidence level and the plurality of nuisance levels(see figs. 7(710-712)-10 and paragraph [00112]-[00122]). 
     Consider Claim 13, Dickins teaches a non-transitory computer readable medium storing a computer program that, when executed by a processor, controls an apparatus to execute processing including the method (see figs. 7(710-712)-10 and paragraph [00112]-[00122] and see claim above claim 1).
 an apparatus for transmission control for an audio device(see figs 7-10), the apparatus comprising: 
  a microphone(see figs.8-10(1006) not shown); 
  a processor(see fig. 10(1001, 1011)); and 
   a memory(see fig. 10(1002, 1003)), wherein the processor is configured to control the audio device to receive  an audio input using the microphone, 
     wherein the processor(see fig. 10) is configured to control the audio device to   receiving(see fig. 10(1010)) an auxiliary input( an auxiliary input reads on such as externa DVD driver or externa CD driver or externa SUB driver or hard drive) using a source other than the microphone; using a source other than the microphone,
    wherein the processor is configured to control the audio device to perform voice activity detection on the audio input to generate a voice activity confidence level(See fig. 8 and [00129]-[00136]), 
      wherein the processor(see figs. 8-10)) is configured to control the audio device to detect individual nuisance events present(see page 32, line 5-page 34, line 30) in the auxiliary input(see figs. 7-10 and paragraph [00112]-[00122]), wherein the processor is configured to control the audio device to aggregate the nuisance events over time to generate a nuisance level("recent nuisance events in", see fig. 7 and paragraph [00114]), and 
     wherein the processor is configured to control the audio device to combine the voice activity confidence level and the nuisance level to generate a transmit decision level and a gain level( see Figs 7-10 and paragraph [00136]-[ 00141]).

     Consider Claims 18-19, Dickins teaches the apparatus wherein the source other than the microphone is one of a system event log, a component activity log, and a secondary input log(see figs. 7-10 and paragraph [00142]-[00149]); and the apparatus further comprising: a keyboard, wherein the source other than the microphone is a system event log that logs keyboard press events(see figs. 7-10 and paragraph [00142]-[00149]).
    Consider Claims 21-22, Dickins teaches the apparatus wherein the processor is further configured to control the audio device to combine the voice activity confidence level, the nuisance level and a far end activity level to generate the transmit decision level and the gain level(see figs. 7(710-712)-10 and paragraph [00112]-[00122]); and the apparatus wherein the gain level is a linear combination of the voice activity confidence level and the nuisance level(see figs. 7(710-712)-10 and paragraph [00112]-[00122]) .


Claim Rejections - 35 USC § 103
6.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

9.          Claims 4 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dickins et al. (WO 2913/142659)  in view of Burnett et al. (US 20120288079).
  Consider claim 4, Dickins does not clearly teach the method wherein the source other than the microphone is one of a vibration sensor and an accelerometer.
        However, Burnett teaches that the method wherein the source other than the microphone is one of a vibration sensor and an accelerometer (see figs. 30-39 and paragraph [0419]-[0425]).
    Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of 
     Consider claim 17, Dickins does not clearly teach the apparatus wherein the source other than the microphone is one of a vibration sensor and an accelerometer.
        However, Burnett teaches that the apparatus wherein the source other than the microphone is one of a vibration sensor and an accelerometer (see figs. 30-39 and paragraph [0419]-[0425]).
    Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Coughlan into the teaching of Dickins to provide a conventional speakerphone typically uses a single loudspeaker to transmit far-end speech and one or more microphones to capture near-end speech. The proximity of the loudspeaker to the microphone(s) requires effective echo cancellation and/or half-duplex operation. Also, the intelligibility of the users on both ends is often poor, and there may be very large differences in sound levels between users, depending on their distance to the speakerphone's microphone(s). In addition, no effective noise suppression of the .

10.          Claims 7 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dickins et al. (WO 2913/142659)  in view of Coughlan et al. (US PAT. 8,041,025).
  Consider claim 7, Dickins does not clearly teach the method wherein the audio device includes a fan, and wherein the component activity log logs a fan speed of the fan. 
        However, Coughlan teaches that the method wherein the audio device includes a fan, and wherein the component activity log logs a fan speed of the fan(see figs. 1-2B and col.4 line 20-col. 5, line 67).
    Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Coughlan into the teaching of Dickins to provide a fan for cooing the system.
Consider claim 20, Dickins does not clearly teach the apparatus wherein the audio device includes a fan, and wherein the component activity log logs a fan speed of the fan. 
        However, Coughlan teaches that the apparatus wherein the audio device includes a fan, and wherein the component activity log logs a fan speed of the fan(see figs. 1-2B and col.4 line 20-col. 5, line 67).
    Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Coughlan into the teaching of Dickins to provide a fan for cooing the system.
Response to Arguments
11.  Applicant's arguments filed 01-14-2022 have been fully considered but they are not persuasive. 
Applicant argued that Dickins fails to teach Claim 1 recites “receiving an auxiliary input using a source other than the microphone” and “detecting individual nuisance events present in the auxiliary input”(see the remarks page 6, last paragraph).
The examiner respectfully disagrees that argument. Dickins discloses receiving an audio input using a microphone(see figs.8-10(1006) not shown); 
   receiving(see fig. 10(1010)) an auxiliary input( an auxiliary input reads on such as externa DVD driver or externa CD driver or externa SUB driver or hard drive) using a source other than the microphone;
 performing voice activity detection on the audio input to generate a voice activity confidence level(See figs. 8, 9 and [00129]-[00136]);  
  detecting(see page 32, line 5-page 34, line 30) individual nuisance events present in the auxiliary input(see figs. 7-10 and paragraph [00112]-[00122]);
   aggregating(see fig. 10) the nuisance events over time to generate a nuisance level("recent nuisance events in", see fig. 7 and paragraph [00114]-[00122]); and  
   combining the voice activity confidence level and the nuisance level to generate a transmit decision level and a gain level( see Figs 3-10 and paragraph [00137]-[ 00141]).    It meets the limitation as recited in claim 1 and claim 14.     Therefore the 102 and 103 rejection for claims 1-22 will be maintained.




                                                                 Conclusion
12.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Dickins et al. (US PAT.9,373,343) is cited to show other related the TRANSMISSION CONTROL FOR AUDIO DEVICE USING AUXILIARY SIGNALS.

14.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 01-31-2022